Citation Nr: 1437227	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-27 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen a claim of basic eligibility for nonservice-connected VA death pension benefits.



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel





INTRODUCTION

The Veteran in this case had recognized active duty service in the Philippine Commonwealth Army from December 1941 to May 1942, and from June 1945 to January 1946, and with the New Philippine Scouts from April 1946 to April 1949.  He died in August 2003.  The appellant is his widow.  This appeal is before the Board of Veterans' Appeals (Board) from a November 2010 decisional letter by the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO).  

Although a September 2011 statement of the case adjudicated the appellant's claim for basic eligibility for nonservice-connected VA death pension benefits on the merits, the Board must decide whether new and material evidence has been received since the prior final decision in this matter in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  A May 2008 Board decision denied the appellant basic eligibility for VA death pension benefits based on a finding that the Veteran lacked qualifying service for such benefit; her appeal of that decision to the U.S. Court of Appeals for Veterans Claims (Court) was dismissed by the Court as not timely filed.   

2.  Evidence received since the May 2008 Board decision does not tend to show that the Veteran had service qualifying for nonservice-connected VA death pension benefits; does not relate to the unestablished fact necessary to substantiate the claim seeking basic eligibility for nonservice-connected death pension benefits; and does not raise a reasonable possibility of substantiating such claim.

CONCLUSIONS OF LAW

1.  The May 2008 Board decision that denied the appellant basic eligibility for nonservice-connected VA death pension benefits is final.  38 U.S.C.A. §§ 7104, 7266 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  Evidence received since the May 2008 Board decision is not new and material, and the claim seeking to establish basic eligibility for nonservice-connected VA death pension benefits may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duties to notify and assist a VA claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Board observes that the VCAA has no applicability where, as here, the critical facts (i.e., regarding the nature of the Veteran's active duty service) are not in dispute and the law is dispositive.  In such circumstance no notice or assistance would aid the appellant in substantiating her claim.  The November 2010 RO decisional letter informed the appellant that she was not eligible for VA death pension benefits because the Veteran's service was not qualifying for such benefits.  It listed his periods of service and stated that the law specifically provides that death pension benefits are not payable based on such service.  From her submissions, it is apparent that the appellant has actual knowledge of what is needed to substantiate her claim, but not shown; she has submitted various documents pertaining to the Veteran's service.  The Board finds that no further notice or assistance to the appellant is necessary.

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A May 2008 Board decision denied the appellant basic eligibility for VA death pension benefits, based essentially on a findings that the Veteran's service was not qualifying for such benefits.  She filed an appeal of that decision to the Court.  The Court dismissed that appeal as not timely filed.  Accordingly the May 2008 Board decision is final.  See 38 U.S.C.A. § 7104.

The evidence of record at the time of the May 2008 Board decision included the certificate of the Veteran's discharge from the Philippine Scouts, and a certification of his service by the service department.  That certification shows he was in beleaguered status from December 11, 1941 to May 5, 1942; missing from May 6, 1942 to May 16, 1942; in no casualty status from May 17, 1942 to June 23, 1945; and had regular Philippine Army service from June 24, 1945 to January 10, 1946.

Also in the record then were copies of medals awarded the Veteran and an affidavit for Philippine Army personnel which shows he was inducted into the U.S. Armed Forces of the Far East in December 1941.

Additional evidence submitted/received since the May 2008 Board decision includes a certificate signed by the President of the United States, and awarded in the memory of [the Veteran] in "recognition of devoted and selfless consecration to the service or our country in the Armed Forces of the United States."  The appellant also submitted copies of the medals her spouse was awarded.

Once entitlement to service connection for a disability has been denied by a decision of the Board, that determination is final, the decision is appealed to the Court, reconsideration is ordered, or clear and unmistakable error is found.  38 U.S.C.A. §§ 5108,  7104, 7111, 7266; 38 C.F.R. § 20.1100.  Here, the Court dismissed the appellant's appeal of the Board's May 2008 decision as untimely filed; reconsideration was not ordered or requested; and clear and unmistakable error has not been alleged.  

The law is clear that "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173 (2003).38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Secretary shall pay pension for non-service-connected disability or death for service to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in section 1521(j) of title 38, U.S. Code, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability. 38 U.S.C.A. § 1541.  [As the Veteran was not receiving VA compensation or retired pay when he died, those provisions have no application.]

Service in the (new) Philippine Scouts (those inducted between October 6, 1945, and June 30, 1947, inclusive), and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is qualifying service for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b),(c).  Persons with service in the Philippine Commonwealth Army, USAFFE, including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension.  See 38 U.S.C.A. § 107. 

Because the May 2008 Board decision denied the appellant basic eligibility for nonservice-connected VA death pension benefits based on a finding that the Veteran did not have qualifying service for such benefits, for evidence to be new and material in the matter, it must tend to address that unestablished fact, i.e., tend to show that the Veteran had active service, other than that shown before, that is qualifying for VA death pension benefits.  

The only new evidence received since the May 2008 Board decision is the certificate signed by the President.  While this suggests that the Veteran served in the service of the Armed Forces of the United States, it does not show, or tend to identify (for VA to verify) any additional period of service by the Veteran.  It does not tend to indicate that he had service qualifying for VA pension benefits; therefore it does not address the unestablished fact necessary to substantiate the death pension claim or raise a reasonable possibility of substantiating the claim, and is not new and material.  

Accordingly, the claim seeking VA death pension benefits may not be reopened.  The law is dispositive in this matter; there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





ORDER

The appeal to reopen a claim seeking basic eligibility for nonservice-connected VA death pension benefits is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


